        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF                                      CIVIL ACTION
 OCEAN PRINCESS INTERNATIONAL INC.,
 OCEAN LINE HOLDINGS LIMITED, HONG                     NUMBER:
 KONG AND OCEAN LONGEVITY SHIPPING
 AND MANAGEMENT CO., LTD., AS OWNER,                   SECTION:
 BAREBOAT CHARTERER AND MANAGER,
 RESPECTIVELY, OF M/V OCEAN PRINCESS,                  JUDGE:
 PETITIONING FOR EXONERATION FROM
 OR LIMITATION OF LIABILITY                            MAGISTRATE:


                         VERIFIED COMPLAINT IN LIMITATION

         The Complaint in Limitation of Ocean Princess International Inc., Ocean Line Holdings

Limited, Hong Kong and Ocean Longevity Shipping and Management Co., Ltd., as owner,

bareboat charterer and manager, respectively, of the M/V OCEAN PRINCESS (hereinafter

collectively referred to as “Petitioners”), in a cause of exoneration from and limitation of

liability, civil and maritime, within the admiralty and maritime jurisdiction of this Honorable

Court, pursuant to Rule 9(h) of the Federal Rules of Civil Procedure and Rule F of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, alleges and

avers upon information and belief, as follows:

         (1)    At all times pertinent to this cause, Ocean Princess International Inc. (“Ocean

Princess”) was a corporation organized and existing under and by virtue of the laws of a foreign

nation with its principal place of business outside the United States, and was the owner of

OCEAN PRINCESS.

         (2)    At all times pertinent to this cause, Ocean Line Holdings Limited, Hong Kong

                                                 -1-
PD.30710896.1
        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 2 of 7




(“Ocean Line Holdings”) was a company organized and existing under and by virtue of the laws

of a foreign nation with its principal place of business outside the United States, and was the

bareboat charterer of OCEAN PRINCESS.

         (3)    At all times pertinent to this cause, Ocean Longevity Shipping and Management

Co., Ltd. (“Ocean Longevity”) was a company organized and existing under and by virtue of the

laws of a foreign nation with its principal place of business outside the United States, and was

manager of OCEAN PRINCESS.

         (4)    The OCEAN PRINCESS is a bulk carrier bearing IMO number 9245196 and

flagged under the laws of Hong Kong, China and home-ported in Hong Kong.

         (5)    Petitioners used due diligence to make the aforementioned vessel seaworthy, and

she was, prior to the casualty referred to below, tight, staunch, strong, and fully and properly

manned, equipped and supplied and in all respects seaworthy and fit for the service in which she

was engaged.

         (6)    On or about January 7, 2021, the OCEAN PRINCESS was navigating in the U.S.

Gulf of Mexico when the vessel came into contact with the Arena Energy, LP and/or Arena

Offshore, LP (collectively “Arena”) South Pass Area 83A platform located on the Outer

Continental Shelf offshore Louisiana.

         (7)    As a result of the aforementioned incident, certain persons allege they sustained

physical damages and other possible economic and/or other losses. Specifically, Arena alleges it

sustained physical damage to its South Pass Area 83A platform.

         (8)    This Complaint is filed within six months of the casualty event, and therefore

within six months from Petitioners’ written receipt of first notice of a limitable claim.

                                                -2-
PD.30710896.1
        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 3 of 7




         (9)    The aforementioned incident was not due to any fault, neglect or want of care on

the part of Petitioners or the OCEAN PRINCESS, or anyone for whom said Petitioners may be

responsible.

         (10)   The aforementioned incident was occasioned by and occurred without the privity

and knowledge of Petitioners herein.

         (11)   Filed herewith is a list of all demands related to the aforementioned incident of

which Petitioners have knowledge as of the time of the filing of this Complaint. Petitioners are,

as of this date, unaware of any other suits, petitions, demands, unsatisfied claims of liens, or liens

against Petitioners or the OCEAN PRINCESS arising out of the aforementioned incident.

         (12)   As a result of the aforementioned incident, Petitioners' vessel sustained damage

presently totaling ONE MILLION ONE HUNDRED EIGHTY-ONE THOUSAND SEVEN

HUNDRED FIFTY-FIVE and 53/100 ($1,181,755.53) DOLLARS (Exhibit "A"). Petitioners

reserve the right to supplement and amend this Article as further facts are developed.

         (13)   On January 7, 2021, the OCEAN PRINCESS was empty of cargo. At the time of

the incident, the vessel had completed her previous voyage and was awaiting her next cargo and

voyage at the time of the allision involving the vessel and the Arena platform. Therefore, there

was no pending freight earned and/or in issue herein as of the time of the incident.

         (14)   Petitioners’ interest in OCEAN PRINCESS, based on the attached Ship Valuation

Report valuing the vessel absent the casualty occurring at FIVE MILLION FIVE HUNDRED

THOUSAND AND NO/100 ($5,500,000.00) DOLLARS (Exhibit "B"), in the absence of any

sum due with respect to pending freight, and minus the damage sustained by OCEAN

PRINCESS as a result of the casualty, did not and does not now exceed the maximum sum of

                                                -3-
PD.30710896.1
        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 4 of 7




FOUR MILLION THREE HUNDRED EIGHTEEN THOUSAND TWO HUNDRED FORTY-

FOUR AND 47/100 ($4,318,244.47) DOLLARS.

         (15)   Petitioners herewith submit for Court approval, as security for the benefit of all

potential claimants, a Letter of Undertaking from Assuranceforeningen Skuld (Gjensidig)

(Exhibit “C”) in the sum of $4,318,244.47, plus interest at six percent (6%) per annum from the

date of said Letter of Undertaking, said sum representing the total value of the OCEAN

PRINCESS, her appurtenances, etc. and any pending freight, less the cost of repairs following

the casualty.

         (16)   Petitioners claim exoneration from and limitation of liability for any and all

injuries, deaths, losses, or damages occurring as a result of the aforementioned incident and for

any and all claims therefor. Petitioners allege that they have a valid defense thereto on the facts

and on the law. Alternatively, Petitioners, without admitting but affirmatively denying all

liability, claim the benefit of the limitation of liability provided for in Sections 30501, et seq. of

Title 46 of the United States Code, and, to that end, Petitioners herewith deposit into the registry

of the Court, as security for the benefit of potential claimants, the aforementioned Letter of

Undertaking.

         (17)   Petitioners show that if one or all of them should be held liable to any degree to

anyone, which is denied, the liability should be limited to and not exceed the value of

Petitioners’ interest in the aforementioned vessel and her pending freight in the maximum

aggregate of $4,318,244.47.

         (18)   Should it later appear that Petitioners are or may be liable and that the amount or

value of their interests in the OCEAN PRINCESS and her pending freight, as aforesaid, is not

                                                -4-
PD.30710896.1
        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 5 of 7




sufficient to pay all losses in full, then all claimants shall be made to share pro rata in the

aforesaid sum represented by the Letter of Undertaking, saving to all such claimants any rights of

priority they may have as ordered by this Honorable Court, or as provided by the aforesaid

statutes, by the Federal Rules of Civil Procedure, including the Supplemental Rules, the general

maritime law, and by the rules and practices of this Honorable Court.

         (19)   All and singular the premises are true and within the jurisdiction of the United

States and of this Honorable Court as an admiralty and maritime claim within the meaning of

Rule 9(h) of the Federal Rules of Civil Procedure.

         WHEREFORE, Petitioners pray:

         (1)    This Court issue an Order approving the Letter of Undertaking submitted to the

Court by Petitioners as security for the amount or value of its interest in the OCEAN PRINCESS

and her pending freight;

         (2)    This Court issue a notice to all persons asserting claims with respect to which this

Complaint seeks exoneration or limitation, admonishing them to file their respective claims with

the Clerk of this Court and to serve on the attorneys for Petitioners a copy thereof on or before a

date to be fixed in the notice, and that if any claimant desires to contest either the right to

exoneration from or the right to limitation of liability, such person shall file and serve on the

attorneys for Petitioners an answer to this Complaint on or before the said date, unless his or her

claim has included an answer, so designated;

         (3)    This Court enjoin the further prosecution of any and all actions, suits, and

proceedings already commenced and the commencement or prosecution thereafter of any and all

actions, suits or proceedings, of any nature or description whatsoever in any jurisdiction against

                                                -5-
PD.30710896.1
        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 6 of 7




Petitioners, their officers, and their underwriters, and/or against the OCEAN PRINCESS, her

officers and crews or against any employee or property of Petitioners except in this action, to

recover damages for or in respect of any loss, damage, injury or death occasioned or incurred as

a result of the aforesaid accident;

         (4)     This Court will adjudge, after due proceedings, that Petitioners are not liable to

any extent for any injuries, losses, deaths or damages occurring as a result of the accident, or for

any claim therefor in any way arising out of or resulting from the aforesaid accident;

         (5)     Alternatively, if Petitioners shall be adjudged liable, then that such liability be

limited to the amount or value of Petitioners’ interest in the OCEAN PRINCESS and her

pending freight, as aforesaid, at the end of the voyage on which it was engaged at the time of the

accident, and that Petitioners be discharged therefrom upon the surrender of such interest, and

that the money surrendered, paid or secured to be paid, as aforesaid, be divided pro rata

according to the hereinabove mentioned statutes among such claimants as they may duly prove

and claim in accordance with the provisions of the Order hereinabove prayed for, saving to all

parties any priorities to which they may be legally entitled, and that a decree may be entered,

discharging both Petitioners and their underwriters from all further liability; and

         (6)     Petitioners may have such other, further or different relief as may be just in the

circumstances.




                                                -6-
PD.30710896.1
        Case 2:21-cv-01294-ILRL-DMD Document 1 Filed 07/02/21 Page 7 of 7




                                     Respectfully submitted,

                                     PHELPS DUNBAR LLP

                                     /s/ William J. Riviere
                                     William J. Riviere, T.A. (La. Bar #20593)
                                     Adam N. Davis (La. Bar #35740)
                                     365 Canal Street • Suite 2000
                                     New Orleans, Louisiana 70130-6534
                                     Telephone: (504) 566-1311
                                     Telecopier: (504) 568-9130
                                     bill.riviere@phelps.com
                                     adam.davis@phelps.com

                                     ATTORNEYS FOR PETITIONERS,
                                     OCEAN PRINCESS INTERNATIONAL INC.,
                                     OCEAN LINE HOLDINGS LIMITED, HONG
                                     KONG AND OCEAN LONGEVITY SHIPPING
                                     AND MANAGEMENT CO., LTD., AS OWNER,
                                     BAREBOAT CHARTERER AND MANAGER,
                                     RESPECTIVELY, OF M/V OCEAN PRINCESS




                                      -7-
PD.30710896.1
